DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
  		 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 4-26, 28, 30, and 32-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7, 9, 10, 19, 20, 24-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over FAN Pub. No. US 2019/0208230 A1 (Hereinafter “Fan”) in view of Ahuja et al. Pub. No. US 2021/0176288 A1  (Hereinafter “Ahuja”).
 	Regarding Claim 1, Fan discloses a non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor to (see paragraph [0015]: provides a non-transitory computer readable storage medium storing a plurality of instructions in connection with a server having one or more processors. The plurality of instructions, when executed by the one or more processors, cause the server to perform the aforementioned live video broadcast method) 
retrieve a first stream of a first data type including a motion, a sound, a comment, or information relating to gifting (see paragraph [0066]: the live broadcast server may receive comment information of another terminal, see paragraph [0108]:The comment receiving module 81 is configured to receive comment information of another terminal), and 
a second stream of a second data type including a background video (see paragraph [0065]: the live broadcast server may use the video streaming media file to perform live broadcasting of the video, see paragraph [0109]: the live broadcast server 80 performs live broadcasting of the video streaming media file, in addition see  paragraph [0111]: synchronously superimposes the barrage comments information on the playback screen. In this way, barrage comments information of others users may be presented in a timely manner during live broadcasting of the mobile video). 
generate synthesized data from the first stream and the second stream, the synthesized data relating to the first data type and the second data type (see paragraph [0108]-[0109]:The comment synthesizing module 82 is configured to synthesize the comment information and the video streaming media file); and
 transmit the synthesized data (see paragraphs [0066] and [0109]: the playback module 83 performs the playback operation on the live streaming media file. In this way, comments of others users may be presented in a timely manner during live broadcasting of the mobile video.in addition see claim 5);
wherein the first data type includes intermediate information relating to the video (see paragraph [0108]: comments of others users may be presented in a timely manner during live broadcasting of the mobile video).  
 
Fan fails to disclose:
wherein the first data type includes intermediate information relating to depth information relating to the background video.  
In analogous art, Ahuja teaches:
wherein the first data type includes intermediate information relating to depth information relating to the background video (see paragraphs [0007] and [0010]: generating the composite video includes using depth information to determine placement of the one or more rendered objects relative to one or more locations in the background video.). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan with the teaching as taught by Ahuja in order to allow users of the platform to create and animate new characters and avatars. For example, users of the online gaming platform may be allowed to create, design, and customize new characters.

	Regarding Claim 7, Fan in view of Ahuja teaches the medium as discussed in the rejection of claim 1.  Fan further discloses wherein synthesis of the synthesized data is performed by a server (see fig.8).  

	Regarding Claim 9, Fan in view of Ahuja teaches the medium as discussed in the rejection of claim 1.  Fan further discloses wherein synthesis of the synthesized data is performed by a user terminal, and the synthesized data is provided by the user terminal (see paragraph [0044]: the live video broadcast apparatus synchronously synthesizes the collected external voice and the video picture frame).  

Regarding Claim 10, Fan in view of Ahuja teaches the medium as discussed in the rejection of claim 1.  Fan further discloses wherein the synthesized data is provided to one or a plurality of user terminals (see claim 5).  

Regarding Claim 19, Fan in view of Ahuja teaches the medium as discussed in the rejection of claim 1.  Fan further discloses wherein the sound or the comment is provided in accordance with a user attribute associated with one user terminal (see paragraphs [0066] and [0108]).

Regarding Claim 20, Fan in view of Ahuja teaches the medium as discussed in the rejection of claim 19.  Fan further discloses wherein the sound or the comment is provided to an extent according to the user attribute associated with the one user terminal (see paragraphs [0066] and [0108]).

Regarding Claim 24, Fan in view of Ahuja teaches the medium as discussed in the rejection of claim 1.  Fan further discloses wherein the processor is a central processing unit 89(CPU), a microprocessor, or a graphics processing unit (GPU) (see fig.11: processing unit 1116).  

Regarding Claim 25, Fan in view of Ahuja teaches the medium as discussed in the rejection of claim 1.  Fan further discloses wherein the processor is mounted on a smartphone, a tablet, a mobile phone, or a personal computer (see paragraph [0129]: an electronic device 1112 includes, but is not limited to, a wearable device, a head mounted device, a medical health platform, a personal computer, a server computer, a handheld or laptop device, a mobile device (for example, a mobile phone, a personal digital assistant (PDA),wherein processing unit 1116 is mounted on an electronic device 1112  ).

	Regarding Claim 26, Fan discloses a server device (see paragraph [0129]: an electronic device 1112 a server computer), comprising: 
a processor, wherein the processor is configured to (see fig.11: processing unit 1116): 
retrieve a first stream of a first data type including a motion, a sound, a comment, or information relating to gifting (see paragraph [0066]: the live broadcast server may receive comment information of another terminal, see paragraph [0108]: The comment receiving module 81 is configured to receive comment information of another terminal), 
retrieve a second stream of a second data type including a background video (see paragraph [0108]: Upload the video streaming media file to a live broadcast server, so that the live broadcast server performs live broadcasting), 
generate synthesized data relating to the first data type and the second data type (see paragraph [0108]-[0109]:The comment synthesizing module 82 is configured to synthesize the comment information and the video streaming media file); and 
transmit the synthesized data, by executing a computer readable command (see paragraphs [0066] and [0109]: the playback module 83 performs the playback operation on the live streaming media file. In this way, comments of others users may be presented in a timely manner during live broadcasting of the mobile video.in addition see claim 5);  

 Fan fails to disclose:
wherein the first data type includes intermediate information relating to depth information relating to the background video.  
In analogous art, Ahuja teaches:
wherein the first data type includes intermediate information relating to depth information relating to the background video (see paragraphs [0007] and [0010]: generating the composite video includes using depth information to determine placement of the one or more rendered objects relative to one or more locations in the background video.). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Fan with the teaching as taught by Ahuja in order to allow users of the platform to create and animate new characters and avatars. For example, users of the online gaming platform may be allowed to create, design, and customize new characters.
	Regarding Claim 28, Fan discloses a terminal device (see paragraph [0129]: an electronic device 1112 includes, but is not limited to, a wearable device, a head mounted device, a medical health platform, a personal computer, a server computer, a handheld or laptop device, a mobile device (for example, a mobile phone, a personal digital assistant (PDA), and a media player),), comprising: 
 a processor, wherein the processor is configured to (see fig.11: processing unit 1116): 
          90retrieve a first stream of a first data type including a motion, a sound, a comment, or information relating to gifting (see paragraph [0043]: the live video broadcast apparatus collects an external voice of the live video broadcast apparatus by using a microphone of the live video broadcast apparatus.), 
retrieve a second stream of a second data type including a background video (see paragraph [0041]: the live video broadcast apparatus detects and extracts the video picture frame by using the picture drawing environment,), 
generate synthesized data relating to the first data type and the second data type (see paragraph [0044]: the live video broadcast apparatus synchronously synthesizes the collected external voice and the video picture frame collected), and 
provide the synthesized data, by executing a computer readable command (see paragraph [0045]: the live video broadcast apparatus uploads the video streaming media file synthesized in step S104 to the live broadcast server, Note. For example, the electronic device 1130 that may be accessed by using a network 1128 may store a computer-readable instruction used to implement one or more embodiments of the present disclosure. The electronic device 1112 may access the electronic device 1130 and download a part or all of the computer-readable instruction for execution. see paragraph [0138]).  

 Fan fails to disclose:
wherein the first data type includes intermediate information relating to depth information relating to the background video.  
In analogous art, Ahuja teaches:
wherein the first data type includes intermediate information relating to depth information relating to the background video (see paragraphs [0007] and [0010]: generating the composite video includes using depth information to determine placement of the one or more rendered objects relative to one or more locations in the background video.). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal device of Fan with the teaching as taught by Ahuja in order to allow users of the platform to create and animate new characters and avatars. For example, users of the online gaming platform may be allowed to create, design, and customize new characters.
	Regarding Claim 30, Fan discloses a method to be executed by a processor executing a computer readable command, the method comprising (see paragraph [0015]: provides a non-transitory computer readable storage medium storing a plurality of instructions in connection with a server having one or more processors. The plurality of instructions, when executed by the one or more processors, cause the server to perform the aforementioned live video broadcast method) 
retrieve a first stream of a first data type including a motion, a sound, a comment, or information relating to gifting (see paragraph [0066]: the live broadcast server may receive comment information of another terminal, see paragraph [0108]:The comment receiving module 81 is configured to receive comment information of another terminal), and 
retrieving a second stream of a second data type including a background video (see paragraph [0065]: the live broadcast server may use the video streaming media file to perform live broadcasting of the video, see paragraph [0109]: the live broadcast server 80 performs live broadcasting of the video streaming media file); 
generate synthesized data from the first stream and the second stream, the synthesized data relating to the first data type and the second data type (see paragraph [0108]-[0109]:The comment synthesizing module 82 is configured to synthesize the comment information and the video streaming media file); and
 	providing the synthesized data, by executing the command (see paragraphs [0066] and [0109]: the playback module 83 performs the playback operation on the live streaming media file. In this way, comments of others users may be presented in a timely manner during live broadcasting of the mobile video.in addition see claim 5. Note. For example, the electronic device 1130 that may be accessed by using a network 1128 may store a computer-readable instruction used to implement one or more embodiments of the present disclosure, see paragraph [0138]).  

Fan fails to disclose:
wherein the first data type includes intermediate information relating to depth information relating to the background video.  
In analogous art, Ahuja teaches:
wherein the first data type includes intermediate information relating to depth information relating to the background video (see paragraphs [0007] and [0010]: generating the composite video includes using depth information to determine placement of the one or more rendered objects relative to one or more locations in the background video.). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fan with the teaching as taught by Ahuja in order to allow users of the platform to create and animate new characters and avatars. For example, users of the online gaming platform may be allowed to create, design, and customize new characters.

7.	Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FAN Pub. No. US 2019/0208230 A1 (Hereinafter “Fan”) in view of Ahuja et al. Pub. No. US 2021/0176288 A1  (Hereinafter “Ahuja”) in view of WANG et al. Pub. No. US 2018/0074679 A1 (Hereinafter “Wang”).

Regarding Claim 4, Fan in view of Ahuja discloses the medium as discussed in the rejection of claim 1.
Fan  in view of Ahuja fails to disclose:
wherein a third stream of the second data type is retrieved, and the synthesized data and the third stream are synthesized.  
In analogous art, Wang teaches:
wherein a third stream of the second data type is retrieved (see paragraph [0015] and [0034]), and the synthesized data and the third stream are synthesized (see paragraph [0015] and [0034]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan in view of Ahuja with the teaching as taught by Wang in order the user to view a panoramic video from different viewpoints and positions, thereby an image of the area that is visible from the viewport of the user can be displayed.

Regarding Claim 5, Fan in view of Ahuja discloses the medium as discussed in the rejection of claim 1.
Fan in view of Ahuja fails to disclose:
wherein a fourth stream of the first data type is retrieved, and the synthesized data and the fourth stream are synthesized.  
In analogous art, Wang teaches:
wherein a fourth stream of the first data type is retrieved, (see paragraph [0015] and [0034]), and the synthesized data and the fourth stream are synthesized (see paragraph [0015] and [0034]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan in view of Ahuja with the teaching as taught by Wang in order the user to view a panoramic video from different viewpoints and positions, thereby an image of the area that is visible from the viewport of the user can be displayed.

Regarding Claim 15, Fan in view of Ahuja discloses the medium as discussed in the rejection of claim 1.
Fan in view of Ahuja fails to disclose:
wherein production based on one synthesized data item that is provided in one user terminal is different from production based on one synthesized data item that is provided in another user terminal.  
In analogous art, Wang teaches:
wherein production based on one synthesized data item that is provided in one user terminal is different from production based on one synthesized data item that is provided in another user terminal (see paragraph [0109]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan in view of Ahuja with the teaching as taught by Wang in order the user to view a panoramic video from different viewpoints and positions, thereby an image of the area that is visible from the viewport of the user can be displayed.

8.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over FAN Pub. No. US 2019/0208230 A1 (Hereinafter “Fan”) in view of Ahuja et al. Pub. No. US 2021/0176288 A1  (Hereinafter “Ahuja”)  in view of Kanatsu et al. Pub. No. US 2018/0204381 A1 (Hereinafter “Kanatsu”).

Regarding Claim 6, Fan in view of Ahuja teaches the medium as discussed in the rejection of claim 1.
Fan in view of Ahuja fails to disclose:
wherein the first stream includes first time information and the second stream includes second time information, and the first time information and the second time information are adjusted to have a predetermined relationship, and the first stream and the second stream are synthesized
 in analogous art, Kanatsu teaches wherein the first stream includes first time information and the second stream includes second time information, and the first time information and the second time information are adjusted to have a predetermined relationship, and the first stream and the second stream are synthesized (see paragraphs [0180] and [0216], as to the time information, see paragraph [0052]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan in view of Ahuja with the teaching as taught by Kanatsu in order to derive depth information about the foreground image, thereby able to prevent or reduce a decrease in quality of a virtual viewpoint image caused by the variation of timings.
Regarding Claim 8, Fan in view of Ahuja teaches the medium as discussed in the rejection of claim 1. 
Fan in view of Ahuja fails to disclose:
wherein the first stream is retrieved from a first information source terminal, the second stream is retrieved from a second information source terminal, and synthesis of the synthesized data is performed by the first information source terminal or the second information source terminal.
in analogous art, Kanatsu teaches
Kanatsu further teaches wherein the first stream is retrieved from a first information source terminal, the second stream is retrieved from a second information source terminal, and synthesis of the synthesized data is performed by the first information source terminal or the second information source terminal (see paragraph [0104]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan in view of Ahuja with the teaching as taught by Kanatsu in order to derive depth information about the foreground image, thereby able to prevent or reduce a decrease in quality of a virtual viewpoint image caused by the variation of timings.

9.	Claims 11-14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over FAN Pub. No. US 2019/0208230 A1 (Hereinafter “Fan”) in view of Ahuja et al. Pub. No. US 2021/0176288 A1  (Hereinafter “Ahuja”) in view of YOSHIKAWA et al. Pub. No. US 2018/0343442 A1 (Hereinafter “Yoshikawa”).

Regarding Claim 11, Fan in view of Ahuja discloses the medium as discussed in the rejection of claim 1.
Fan in view of Ahuja fails to disclose:
wherein information relating to a viewpoint in a game space is retrieved from one user terminal, and the viewpoint in the game space is changed.  
In analogous art, Yoshikawa teaches:
wherein information relating to a viewpoint in a game space is retrieved from one user terminal (see paragraph [0298] -[0299]), and the viewpoint in the game space is changed (see paragraph [0298] -[0299]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan in view of Ahuja with the teaching as taught by Yoshikawa in order to display videos using videos obtained by capturing the same scene from a plurality of mutually different viewpoints, thereby video display device capable of appropriately displaying videos.

.  Regarding Claim 12, Fan in view of Ahuja in view of Yoshikawa disclose the medium as discussed in the rejection of claim 11. Yoshikawa further discloses wherein the viewpoint in the game space is changed to a viewpoint in a game space according to any one user of a user terminal set in advance (see paragraph [0105]).  

.  Regarding Claim 13, Fan in view of Ahuja in view of Yoshikawa disclose the medium as discussed in the rejection of claim 11. Yoshikawa further discloses wherein the viewpoint in the game space is changed to a viewpoint in one location in a game space other than a user terminal set in advance (see paragraph [0105]).  

Regarding Claim 14, Fan in view of Ahuja in view of Yoshikawa disclose the medium as discussed in the rejection of claim 13. Yoshikawa further discloses wherein the change to the viewpoint in the one 87location in the game space other than the user terminal set in advance is performed by using a provision of a predetermined valuable product as a condition (see paragraph [0330]).  

Regarding Claim 21, Fan in view of Ahuja discloses the medium as discussed in the rejection of claim 19.
Fan in view of Ahuja fails to disclose:
wherein the user attribute includes a viewing period.  
In analogous art, Yoshikawa teaches:
wherein the user attribute includes a viewing period (see paragraph [0102]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan in view of Ahuja with the teaching as taught by Yoshikawa in order to display videos using videos obtained by capturing the same scene from a plurality of mutually different viewpoints, thereby video display device capable of appropriately displaying videos.

Regarding Claim 22, Fan in view of Ahuja discloses the medium as discussed in the rejection of claim 19.
Fan in view of Ahuja fails to disclose:
wherein the user attribute includes the location in a game space 
In analogous art, Yoshikawa teaches:
wherein the user attribute includes the location in a game space (see paragraphs [0298] -[0299]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan in view of Ahuja with the teaching as taught by Yoshikawa in order to display videos using videos obtained by capturing the same scene from a plurality of mutually different viewpoints, thereby video display device capable of appropriately displaying videos.

Regarding Claim 23, Fan in view of Ahuja discloses the medium as discussed in the rejection of claim 19.
Fan in view of Ahuja fails to disclose:
wherein the user attribute includes presence or absence of provision of a valuable product or an extent of the provision.  
In analogous art, Yoshikawa teaches:
wherein the user attribute includes presence or absence of provision of a valuable product or an extent of the provision (see paragraph [0330]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan in view of Ahuja with the teaching as taught by Yoshikawa in order to display videos using videos obtained by capturing the same scene from a plurality of mutually different viewpoints, thereby video display device capable of appropriately displaying videos.

10.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over FAN Pub. No. US 2019/0208230 A1 (Hereinafter “Fan”) in view of Ahuja et al. Pub. No. US 2021/0176288 A1  (Hereinafter “Ahuja”)  in view of OATES,III et al. Pub. No. US 2017/0006074 A1 (Hereinafter “Oates”).

Regarding Claim 16, Fan in view of Ahuja discloses the medium as discussed in the rejection of claim 1.
Fan in view of Ahuja fails to disclose:
 wherein the first data type includes the information relating to gifting, the second data type includes a video that is subjected to moving image distribution, and synthesis of the synthesized data includes reflection of the information relating to gifting on the video that is subjected to the moving image distribution.  
In analogous art, Oates teaches:
wherein the first data type includes the information relating to gifting, the second data type includes a video that is subjected to moving image distribution, and synthesis of the synthesized data includes reflection of the information relating to gifting on the video that is subjected to the moving image distribution (see paragraphs [0075] and [0283]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan in view of Ahuja with the teaching as taught by Oates in order to allow players to broadcast live or recorded streams of their game play to tens, hundreds, or thousands of spectators, while allowing the spectators to select the live or recorded broadcasts of particular players for viewing.
	
Regarding Claim 17, Fan in view of Ahuja discloses the medium as discussed in the rejection of claim 1.
Fan in view of Ahuja fails to disclose:
wherein the information relating to gifting, the sound, or the comment is subjected to a predetermined setting based on one or a plurality of specific information source terminals, and is not provided to another one of the one or a plurality of specific user terminals 
In analogous art, Oates teaches:
wherein the information relating to gifting, the sound, or the comment is subjected to a predetermined setting based on one or a plurality of specific information source terminals, and is not provided to another one of the one or a plurality of specific user terminals (see paragraphs [0075] and [0283]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan in view of Ahuja with the teaching as taught by Oates in order to allow players to broadcast live or recorded streams of their game play to tens, hundreds, or thousands of spectators, while allowing the spectators to select the live or recorded broadcasts of particular players for viewing.

Regarding Claim 18, Fan in view of Ahuja in view of Oates disclose the medium as discussed in the rejection of claim 17. Oates further discloses 88wherein the predetermined setting is performed by control information based on one user terminal (see paragraphs [0075] and [0283]).

11.	Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over FAN Pub. No. US 2019/0208230 A1 (Hereinafter “Fan”) in view of Ahuja et al. Pub. No. US 2021/0176288 A1  (Hereinafter “Ahuja”)  in view of Ohgishi et al. Pub. No. US 2006/0140508 A1 (Hereinafter “Ohgishi”).

	Regarding Claim 32, Fan in view of Ahuja disclose the medium as discussed in the rejection of claim 1.
Fan in view of Ahuja fails to explicitly disclose:
wherein the instructions, when executed by the processor, further cause the processor to -8-Application No.: 17/030,942 Attorney Docket No.: 13132.0006-00000determine whether or not to perform synthesis by using the intermediate information.  
In analogous art, Ohgishi teaches:
wherein the instructions, when executed by the processor, further cause the processor to -8-Application No.: 17/030,942 Attorney Docket No.: 13132.0006-00000determine whether or not to perform synthesis by using the intermediate information (see includes, but are not limited to paragraph [0128]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Fan with the teaching as taught by Ohgishi in order to combine images by superimposing the real-time captured image from the camera portion on the image selected by the image selecting portion in an area shown by the information from the coordinate input portion, thereby allow the area defined by the shape, the size, and the position for a combined image to be determined with easy operation with simple keys and buttons and thus are useful in the field of portable terminals and the like.

Regarding Claim 33, the claim is being analyzed with respect to the discussion made in the rejection of claim 32.

Regarding Claim 34, the claim is being analyzed with respect to the discussion made in the rejection of claim 32.

Regarding Claim 35, the claim is being analyzed with respect to the discussion made in the rejection of claim 32.

Conclusion
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                                                                              /ALAZAR TILAHUN/Primary Examiner, Art Unit 2424